COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Rodney Gowans v. The State of Texas

Appellate case number:      01-19-00902-CR

Trial court case number:    13300

Trial court:                12th District Court of Grimes County

       Appellee, the State of Texas, has filed a motion to strike appellant’s brief,
asserting that because appellant’s conviction was affirmed1 by this Court in 1999,
appellant is not entitled to “an additional appeal” in this cause.

       Appellant’s appeal stems from the trial court’s denial on October 28, 2019 of his
motion for DNA testing. Appellant timely filed his notice of appeal of the trial court’s
ruling. Requests for post-conviction DNA testing may be challenged on appeal. TEX.
CODE CRIM. PRO. art. 64.05; Caddie v. State, 176 S.W.3d 286, 289 (Tex. App.—Houston
[1st Dist.] 2004, pet. ref'd). Accordingly, appellee’s motion is denied.

       It is so ORDERED.

Judge’s signature: _________/s/ Russell Lloyd_________________
                            Acting individually


Date: March 5, 2020




1
       Gowans v. State, 995 S.W.2d 787 (Tex. App.—Houston [1st Dist.] 1999, pet. ref'd).